DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liedberg (US Pat No 3,190,564).
Re claim 1, Liedberg shows a device (Figs. 1 & 2) for spraying substrates comprising:
a longitudinal extending fluid dispensing head (11) configured to be coupled (29) to a supply of fluid and including an outwardly extending flange (18);

a nozzle (35) adapted to eject fluid disposed proximate the second end of the spacer (19); and
a locking nut (33) enclosing, directly contacting and holding the spacer (19) in place and securely coupling the longitudinal extending fluid dispensing head (11), spacer (19) and nozzle (35) to one another, wherein a first end of the locking nut (33) has a first region (see annotated figure) having a first width and defined by a first shoulder (see annotated figure), the outwardly extending flange (18) seating within the first region against the first shoulder and the locking nut having an intermediate region (see annotated figure) in which the spacer (19) is disposed, the intermediate region having a second width and being defined by a second shoulder (37), the nozzle (35) seating (36) against the second shoulder, the locking nut (33) having a second region (see annotated figure) at a second end of the locking nut with the intermediate region (see annotated figure) being disposed between the first region (see annotated figure) and the second region, the second region having a third width, the locking nut (33) surrounding an outermost surface of the outwardly extending flange (18), the outwardly extending flange (18) and the spacer (19) being located in series with one another and the spacer (19) is completely contained (the term “contained” appears to be defined by the dictionary as “restrained” - Liedberg shows the spacer 19 in contact with the locking nut in the space between the first and second shoulders, the contact is continuous along the wall of the spacer and thus the spacer is completely restrained by the locking nut between the boundaries of the first and second shoulders) within the locking nut (33) between the first (see annotated figure) and second (37) shoulders and wherein the first width, the second width and the third width are different from one another.

    PNG
    media_image1.png
    528
    789
    media_image1.png
    Greyscale

Re claim 2, Liedberg shows the dispensing head (Fig. 1, 11) includes a first conduit (14) extending longitudinally along a base portion of the longitudinal extending fluid dispensing head and a second conduit (31) that extends within the outwardly extending flange (18) and is oriented perpendicular to the first conduit (14).
Re claim 7, Liedberg shows the locking nut (Fig. 2, 33) includes a center bore formed therein, the second shoulder (37) surrounding the center bore at the second end (see annotated figure – “second region”) of the locking nut, the nozzle (35) having a top flange (36) that seats against the second shoulder (37) for supporting the nozzle such that the top flange is disposed entirely within the center bore, while a distal end portion of the nozzle (35) is disposed outside of and distal to the locking nut (33).
Re claim 8, Liedberg shows the outwardly extending flange (Fig. 1, 18) includes outer threads and the locking nut (33) includes inner threads that mate with the outer threads (col. 2, lines 31-32).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liedberg (US Pat No 3,190,564).

However, Liedberg appears to suggest an O-ring (see annotated figure) for sealing an interface between the outwardly extending flange (18) of the longitudinal extending fluid dispensing head and the first end of the spacer (19).
Therefore it would have been obvious to one having ordinary skill in the art to include an O-ring between the outwardly extending flange and the first end of the spacer to both create a cushion in a solid interface and to further ensure against a fluid leak.
Re claim 4, Liedberg shows a second O-ring (Fig. 2, 34) for sealing an interface between the second end of the spacer (19) and the nozzle (35).
Re claim 5, Liedberg shows the spacer (Fig. 2, 19) includes first (see annotated figure) and second (surface of 19) seats for receiving the first (see annotated figure) and second (34) O-rings, respectively.
Re claim 10, Liedberg shows a free distal end of the outwardly extending flange (Fig. 2, 18) has a first annular seat (see annotated figure) formed therein and the first end of the spacer (19) includes a second annular seat (see annotated figure), the first O-ring (see annotated figure) being received within the first annular seat and the second annular seat.
Re claim 17, Liedberg shows the free distal end comprises a bottom surface of the outwardly extending flange (Fig. 2, 18) and the first annular seat (see annotated figure) is open along the bottom surface of the outwardly extending flange (18).
Re claim 18, Liedberg shows the first annular seat (see annotated figure) comprises a concave shaped groove that is formed in the bottom surface and is open along the bottom surface.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liedberg (US Pat No 3,190,564) in view of Haruch et al. (US Pat No 5,595,346).

Liedberg does not show the second seat comprises a second recess formed at the second end of the spacer.
However, Haruch et al. show a device for spraying with a flange (Fig. 6, 86), a spacer (89) and a nozzle (100), the spacer including a center bore (94) with a first recess (92) formed at a first end of the spacer and a second recess (see annotated figure below) formed at a second end of the spacer.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to have the spacer in Liedberg include a second recess formed at the second end as taught by Haruch et al. to reduce material and allow for the best interface possible to reduce the chances of a leak. Further, no criticality appears to be present for the claimed recess.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haruch et al. (US Pat No 5,595,346) in view of Whittaker et al. (US Pub No 2008/0217435 A1).
Re claim 19, Haruch et al. show a device (Figs. 6 & 7) for spraying substrates comprising:
a longitudinal extending fluid dispensing head (85) configured to be coupled to a supply of fluid (87/88) and including an outwardly extending flange (86) that has a bottom surface in which a first annular seat (see annotated figure) is formed, the first annular seat comprising a concave shaped groove formed in the bottom surface, the concave shaped groove defined by an outer annular wall and an inner annular wall;
a first O-ring (93) disposed within the concave shaped groove between the outer annular wall and the inner annular wall;

a second O-ring (108) disposed within the second recessed annular seat (see annotated figure);
a nozzle (100) adapted to eject fluid disposed proximate the second end (at 103) of the spacer (89); and 
a locking nut (105) enclosing and holding the spacer (89) in place and securely coupling the longitudinal extending fluid dispensing head (85), spacer (89) and nozzle (100) to one another.

    PNG
    media_image2.png
    786
    792
    media_image2.png
    Greyscale

Haruch et al. does not show a curved ceiling extending between the outer annular wall and the inner annular wall that are parallel to one another.
However, Whittaker et al. show a seat for an O-ring comprising a concave shaped groove (Fig. 7B, 339) formed in a surface, the concave shaped groove defined by an outer annular wall (see annotated figure) and an inner annular wall (see annotated figure) with a curved ceiling (see annotated figure) extending between the outer annular wall and the inner annular wall that are parallel to one another (the walls are demonstrated as parallel).

    PNG
    media_image3.png
    475
    705
    media_image3.png
    Greyscale

The substitution of one known element (the concave shaped groove as shown in Whittaker) for another (concave shaped groove as shown in Haruch) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the concave shaped groove shown in Whittaker et al. would have yielded predictable results, namely, a defined seat for the O-ring in Haruch et al. to prevent leakage between the flange and the spacer. Further, no criticality appears to be presented for the claimed shape.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
8/9/2021 have been fully considered but they are not persuasive. Applicant’s do not appear to directly argue the combination of Haruch and Whittaker with regard to the rejection of claim 19. Regarding the amended language of claim 19, as can be explicitly seen in Haruch, the spacer, 89, includes a first recessed annular seat as demonstrated in the annotated figure above, this seat is clearly annular and recessed between element 92 and the end of the spacer at 90. The spacer, 89, further includes a center bore, 94, and a second recessed annular seat as demonstrated in the annotated figure above, this seat is also clearly annular and recessed in from the outer wall of the spacer at the second end and also surrounding the center bore. The first O-ring, 93, is disposed within the first recessed annular seat demonstrated above and the second O-ring, 108, is disposed within the second recessed annular seat above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/STEVEN M CERNOCH/                Examiner, Art Unit 3752